Name: 96/508/CFSP: Council Decision of 9 August 1996 setting the date on which Joint Action 96/442/CFSP adopted by the Council on 15 July 1996 shall take effect
 Type: Decision
 Subject Matter: management;  economic policy;  European construction;  Europe;  construction and town planning;  executive power and public service
 Date Published: 1996-08-21

 Avis juridique important|31996D050896/508/CFSP: Council Decision of 9 August 1996 setting the date on which Joint Action 96/442/CFSP adopted by the Council on 15 July 1996 shall take effect Official Journal L 212 , 21/08/1996 P. 0001 - 0001COUNCIL DECISION of 9 August 1996 setting the date on which Joint Action 96/442/CFSP adopted by the Council on 15 July 1996 shall take effect (96/508/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.3 thereof,Having regard to the general guidelines given by the European Council meeting in Corfu on 24 and 25 June 1994,Whereas, with a view to a continued European Union presence to consolidate the achievements of the European Union Administration of Mostar (EUAM) after its expiry on 22 July 1996, the Council adopted on 15 July 1996 Joint Action 96/442/CFSP (1) on the nomination of a Special Envoy of the EU in the city of Mostar, to take effect once the conditions set out in Article 10 were fulfilled;Whereas, since those conditions were not fulfilled, on 26 July 1996 the Council adopted Joint Action 96/476/CFSP (2) on interim arrangements, which expired on 4 August 1996;Whereas the conditions set out in Article 10 of Joint Action 96/442/CFSP have now been fulfilled,HAS DECIDED AS FOLLOWS:Article 11. The European Union notes that the conditions set out in Article 10 of Joint Action 96/442/CFSP have been fulfilled.2. Consequently, Joint Action 96/442/CFSP shall take effect as from 5 August 1996.Article 2This Decision shall enter into force on the date of its adoption. It shall be published in the Official Journal.Done at Brussels, 9 August 1996.For the CouncilThe PresidentD. SPRING(1) OJ No L 185, 24. 7. 1996, p. 2.(2) OJ No L 195, 6. 8. 1996, p. 1.